         Case 3:19-cv-00465-AC          Document 17        Filed 05/27/20     Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


ANDREAS. 1,                                                              Case No. 3:19-cv-00465-AC

                       Plaintiff,                                          OPINION AND ORDER

       v.

COMMISSIONER,
Social Security Administration,

                       Defendant.

CAITLIN S. LAUMAKER
GEORGE J. WALL
Law Offices of George J. Wall
825 NE 20th Ave., Suite 330
Portland, OR 97232
       Of Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
District of Oregon
1000 SW Third Ave., Suite 600
Portland, OR 97204-2936


1 In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party in this case. Where applicable, this opinion uses the same designation
for a non-governmental party's immediate family member.

OPINION AND ORDER - 1
        Case 3:19-cv-00465-AC           Document 17       Filed 05/27/20      Page 2 of 13




HEATHER L. GRIFFITH
Special Assistant United States Attorney
Office of the General Counsel
Social Security Administration
701 Fifth Ave., Suite 2900 M/S 221A
Seattle, WA 98104-7075
        Of Attorneys for Defendant

ACOSTA, Magistrate Judge:

       Andrea S. ("Plaintiff') seeks judicial review of the final decision by the Social Security

Commissioner ("Commissioner") denying her application for Disability Insurance Benefits

("DIB") under Title II of the Social Security Act ("SSA"). This Court has jurisdiction to review

the Commissioner's decision pursuant to 42 U.S.C. § 405(g). Based on a careful review of the

record, the Commissioner's decision is AFFIRMED.

                                      Procedural Background

       Plaintiff filed for DIB on July 25, 2013, alleging disability beginning August 15, 2011.

(Tr. 77, 88.) Plaintiff alleged disability due to multiple sclerosis ("MS"), degenerative disc disease

("DDD"), arthritis, and anxiety.     (Tr. 89.)    Her application was denied initially and upon

reconsideration. (Tr. 77, 88.) Plaintiff's first hearing was convened on August 15, 2015, before

an Administrative Law Judge ("ALJ"); Plaintiff was represented by counsel and testified, as did a

vocational expert ("VE"). (Tr. 36-65.) On September 10, 2015, ALJ Cecilia LaCara issued a

decision finding Plaintiff not disabled. (Tr. 16-27.) Plaintiff timely requested review of the ALJ's

decision and, after the Appeals Council denied her request for review, filed her first complaint in

the District of Oregon. (Tr. 1-3.)

       Following her appeal, Plaintiff and the Acting Commissioner of Social Security agreed to

a Stipulated Motion for Remand, dated November 15, 2017. (Tr. 545-46.) An Order for Remand

issued on January 4, 2018. (Tr. 548, 550.) The Appeals Council, in turn, remanded the case for



OPINION AND ORDER - 2
        Case 3:19-cv-00465-AC          Document 17       Filed 05/27/20    Page 3 of 13




further proceedings. (Tr. 551-54.) The Appeals Council directed that upon remand, the ALJ was

to further evaluate Plaintiffs medically determinable impairments at step two, further consider

Plaintiffs RFC, and seek supplemental evidence from a VE. (Tr. 554.) Plaintiffs second ALJ

hearing was convened on November 16, 2018. (Tr. 730-53.) Plaintiff once again was represented

by counsel, and she and a VE testified at the second hearing. Id. On December 26, 2018, ALJ

John Michaelson issued a decision finding Plaintiff not disabled. (Tr. 466-76.) Plaintiff returns

to this Court seeking review of the December 26, 2018 decision.

                                       Factual Background

       Born in 1965, Plaintiff was 47 years old on her alleged disability onset date. (Tr. 79.)

Plaintiff completed high school and has previously worked as an administrative assistant and as a

mortgage loan processor. (Tr. 45-55, 476, 747-49.)

                                       Standard of Review

       The court must affirm the Commissioner's decision if it is based on proper legal standards

and the findings are supported by substantial evidence in the record. Hammock v. Bowen, 879

F.2d 498, 501 (9th Cir. 1989). Substantial evidence is "more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion."

Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotations omitted). The

court must weigh "both the evidence that supports and detracts from the [Commissioner's]

conclusions." Martinezv. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations of

the evidence are insignificant if the Commissioner's interpretation is rational. Burch v. Barnhart,

400 F.3d 676, 679 (9th Cir. 2005).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F .2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must demonstrate



OPINION AND ORDER - 3
            Case 3:19-cv-00465-AC        Document 17      Filed 05/27/20     Page 4 of 13




an "inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected ... to last for a continuous period of not

less than 12 months." 42 U.S.C. § 423(d)(l)(A).

           The Commissioner has established a five-step sequential process for determining whether

a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1502 and

404.1520. First, the Commissioner considers whether a claimant is engaged in "substantial gainful

activity." Yuckert, 482 U.S. at 140; 20 C.F.R. § 404. l 520(b). If so, the claimant is not disabled.

           At step two, the Commissioner evaluates whether the claimant has a "medically severe

impairment or combination of impairments."           Yuckert, 482 U.S. at 140-41; 20 C.F.R. §

404.1520(a)(4)(ii). If the claimant does not have a severe impairment, she is not disabled.

           At step three, the Commissioner determines whether the claimant's impairments, either

singly or in combination, meet or equal "one of a number of listed impairments that the

[Commissioner] acknowledges are so severe as to preclude substantial gainful activity." Yuckert,

482 U.S. at 140-41; 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is presumptively disabled;

if not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

           At step four, the Commissioner resolves whether the claimant can still perform "past

relevant work." 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant can work, she is not disabled; if

she cannot perform past relevant work, the burden shifts to the Commissioner.

           At step five, the Commissioner must demonstrate that the claimant can perform other work

existing in significant numbers in the national or local economy. Yuckert, 482 U.S. at 141-42; 20

C.F.R. § 404.1560(c). If the Commissioner meets this burden, the claimant is not disabled. 20

C.F.R. § 404.1520(a)(4)(v).

I II I I



OPINION AND ORDER - 4
        Case 3:19-cv-00465-AC         Document 17          Filed 05/27/20    Page 5 of 13




                                       The ALJ's Findings

       At step one of the sequential evaluation process outlined above, the ALJ found that Plaintiff

had not engaged in substantial gainful activity since the initial alleged onset date of August 15,

2011, through her date last insured, December 31, 2014. (Tr. 469.)

       At step two, the ALJ found Plaintiff had the following severe impairments: degenerative

disc disease ("DDD") of the lumbar spine, MS, and "left shoulder symptoms consistent with left

subacromial bursitis/adhesive capsulitis." Id

       At step three, the ALJ determined that Plaintiff did not have an impairment or combination

of impairments that met or medically equaled one of the Listings of presumptively disabling

impairments. (Tr. 470.)

       Next, the ALJ determined that Plaintiff retained the residual functional capacity ("RFC")

to perform light work, with the following caveats:

       [She] requires a sit/stand option allowing her to alternate sitting or standing
       positions at every hour for up to 5 minutes at a time, but does not need to leave the
       work station; she can frequently climb ladders, ropes, and scaffolds; she can
       frequently balance, stoop and crawl; and she must avoid concentrated exposure to
       extreme cold, excessive vibrations, and hazardous machinery. As a result of her
       left shoulder discomfort stemming from bursitis/adhesive capsulitis, the claimant
       would also be limited to no more than frequent reaching with her left upper
       extremity.

Id.

       At step four, the ALJ determined Plaintiff could perform her past relevant work as an

administrative assistant and mortgage loan processor.        (Tr. 475-76.)   Accordingly, the ALJ

concluded that Plaintiff was not disabled under the SSA. (Tr. 476.)

                                           Discussion

       Plaintiff on appeal raises a single assignment of ALJ error: that the ALJ improperly

evaluated the medical opinion of her treating physician.


OPINION AND ORDER - 5
        Case 3:19-cv-00465-AC          Document 17       Filed 05/27/20     Page 6 of 13




I.     Medical Opinion Evidence

       Plaintiff argues that the ALJ failed to properly assess the medical opinion provided by her

treating physician. An ALJ is responsible for resolving ambiguities and conflicts in the medical

testimony. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ must provide clear

and convincing reasons for rejecting the uncontradicted medical opinion of a treating or examining

physician, or specific and legitimate reasons for rejecting contradicted opinions, so long as they

are supported by substantial evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

Nonetheless, treating or examining physicians are owed deference and will often be entitled to the

greatest, if not controlling, weight. Orn v. Astrue, 495 F.3d 625,633 (9th Cir. 2007) (citation and

internal quotation omitted). An ALJ can satisfy the substantial evidence requirement by setting

out a detailed summary of the facts and conflicting evidence, stating his interpretation, and making

findings. Morgan v. Comm 'r Soc. Sec. Admin., 169 F.3d 595, 600-01 (9th Cir. 1999). However,

"the ALJ must do more than offer his conclusions. He must set forth his own interpretations and

explain why they, rather than the doctors', are correct." Reddick v. Chater, 157 F.3d 715, 725 (9th

Cir. 1998) (citation omitted).

       In July 2015, Plaintiffs treating physician, neurologist B. Megan Madden, M.D., provided

a medical opinion in a worksheet entitled "Medical Opinion Re: Ability to Do Work-Related

Activities (Physical)." (Tr. 401-02.) Dr. Madden opined that Plaintiff was limited to carrying less

than 10 pounds frequently or occasionally. (Tr. 401.) The doctor further opined Plaintiff could

sit, stand, and walk less than two hours in an eight-hour workday. Id. Dr. Madden indicated that

Plaintiff could sit, stand, and walk for 15 minutes at a time before changing position, but was

limited to walking no more than 10 minutes at a time. Id. The doctor noted Plaintiff would have

to lie down at unpredictable intervals four times throughout a workday due to "spasticity and left



OPINION AND ORDER - 6
         Case 3:19-cv-00465-AC         Document 17        Filed 05/27/20     Page 7 of 13




sided weakness from multiple sclerosis causing pain." Id. The doctor opined Plaintiff could twist

and stoop occasionally but was precluded from crouching and climbing stairs or ladders. (Tr. 402.)

Dr. Madden additionally opined Plaintiff was limited in reaching, handling, pushing/pulling, and

feeling. Id. Dr. Madden assessed several environmental restrictions, noted Plaintiffs trouble with

walking and balancing, and predicted that she would miss more than four days per month due to

her impairments. Id.

        The ALJ summarized and considered Dr. Madden's medical opm10n, and ultimately

accorded it "no weight." (Tr. 474.) The ALJ rejected the doctor's opinion on several bases: (1)

it was inconsistent with Dr. Madden's other opinions; (2) it was inconsistent with her treatment

notes documenting the lack of consistent MS-related symptoms; (3) the doctor's examination notes

did not reveal significant findings; (4) the record did not reflect treatment for MS since 2011; (5)

the doctor's opinion did not explain its objective basis; (6) the opinion was inconsistent with other

medical evidence of record, including mild imaging findings, physical examination showing

normal gait, no difficulty in transfers, and normal neurological examinations; and (7) limited and

conservative treatment overall. Id.

        Plaintiff maintains that none of the reasons set forth by the ALJ met the applicable

"specific-and-legitimate" standard for rejecting medical opinions. PL 's Br. 7. In support, Plaintiff

provides two brief paragraphs asserting that her medical records support Dr. Madden's opinion by

contemporaneously documenting weakness and spasticity; subjective complaints supporting the

doctor's assessed limitations on standing, walking, and sitting; and objective findings

substantiating Plaintiffs pain complaints. Id. Plaintiff concludes that "treatment notes, as well as

the overall medical record, support Dr. Madden's opinion and show consistent complaints by

[Plaintiff]."



OPINION AND ORDER - 7
        Case 3:19-cv-00465-AC          Document 17       Filed 05/27/20     Page 8 of 13




       Plaintiffs assertions are not persuasive. Although treatment notes throughout the record

reference degrees of weakness and spasticity during physical examinations, the treatment

providers of record predominantly indicated that those symptoms were mild. (See Tr. 290 ("little

bit" of numbness and weakness), 321-24 (mild low back pain, 5/5 strength bilateral leg strength,

full range of motion ("ROM")), 326 (mild and subjective weakness, 5/5 strength bilateral legs),

381 (subjective weakness, "patient denies numbness, tingling, weakness in lower extremities"),

388-89 (mild increase in spastic tone, 5/5 muscle strength except 3/5 spreading toes on the left,

"subtle" symptoms in the left leg), 426-28 (no MS symptoms, moderate increase in spastic tone,

5/5 muscle strength except 3/5 spreading toes on the left and 4/5 left dorsi:flexion), 433 (shoulder

weakness, recommendation to continue conservative treatment), 439 (mild shoulder weakness,

recommendation to continue conservative treatment), 454 (straight leg raise pain and weakness

although "distraction decreases some of pain"), 456 (some glut weakness), 655 (some left leg

spasticity, 3/5 strength in left leg, 5/5 in right), 658 (second episode of left leg weakness), 670

(negative for back pain, weakness, and numbness), 678-79 (negative for arthralgias and myalgias,

normal strength and gait), 683 (moderate left leg spasticity, muscle strength 5/5, some back pain

with straight leg test).) Indeed, Dr. Madden repeatedly indicated that Plaintiffs MS was clinically

"mild" and "stable." (Tr. 388-89, 427-28, 474, 683.).)

       As such, the examination findings of record are generally inconsistent with the extreme

functional limitations assessed in Dr. Madden's July 2014 opinion, including restrictions in

standing, walking, and sitting less than two hours in an eight-hour workday, having to lie down

four times during a workday, and missing more than four days per month due to her impairments.

(See Tr. 401-02.) Inconsistency between a treating physician's opinion and her treatment notes is

a specific-and-legitimate reason for rejecting such an opinion. Tommasetti v. Astrue, 533 F.3d



OPINION AND ORDER - 8
         Case 3:19-cv-00465-AC          Document 17       Filed 05/27/20      Page 9 of 13




1035, 1041 (9th Cir. 2008); see also Buck v. Berryhill, 869 F.3d 1040, 1050 (9th Cir. 2017) (ALJ

may discount medical opinion where treatment notes "indicate only moderate symptoms" but the

"opinion describes severe symptoms."). Although some of the medical examinations noted above

indicated "moderate" or "significant" findings, it is the duty of the ALJ, not a reviewing court, to

resolve ambiguities in the medical record. Magallanes, 881 F.2d at 750. Based on the findings

recited supra, the Court is convinced that the ALJ' s finding was sufficiently supported by

substantial evidence to affirm the ALJ' s factual determination. See Biestek v. Berryhill, 13 9 S. Ct.

1148, 1154 (2019) (explaining that the substantial evidence standard is a low bar). Moreover, even

if evidence existed to support more than one rational interpretation of the medical record, the Court

must defer to the ALJ's reasonable interpretation. Batson v. Comm 'r ofSoc. Sec. Admin., 359 F.3d

1190, 1193 (9th Cir. 2004). Here, the ALJ properly considered Dr. Madden's opinion and found

that her "examination notes do not reveal significant weakness, instability, more than mild-to-

moderate spasticity, persistently abnormal gait, or evidence of balance problems." (Tr. 474.)

Because the finding was supported by substantial evidence and met the specific-and-legitimate

citations to the record, the ALJ did not err.

       Plaintiff argues that the ALJ' s rejection of Dr. Madden's opinion was inconsistent with the

objective evidence of record. Specifically, Plaintiff contends that medical imaging and chart notes

supported the existence of pain arising from DDD, annular fissures, facet arthropathy, spondylosis,

leg-length discrepancy. The ALJ, however, thoroughly assessed the objective medical evidence

of record, including lumbar spine x-rays in 2012 and an MRI in 2013. (Tr. 299, 471-72.) As the

ALJ noted, the 2012 x-rays showed only "mild" disc space narrowing at L4-L5, and "very mild"

spondylotic changes at Ll-L2 and L4-L5. (Tr. 299, 471.) The 2013 MRI revealed small focal

protrusions and mild facet arthropathy at L3-4, L4-5, and L5-S 1 without central canal or



OPINION AND ORDER - 9
          Case 3:19-cv-00465-AC        Document 17       Filed 05/27/20     Page 10 of 13




neuroforaminal stenosis. (Tr. 329, 471.) The ALJ noted that a provider who later reviewed the

2013 MRI results characterized Plaintiffs DDD as "mild." (Tr. 374, 471). The ALJ also noted

that a subsequent MRI in September 2016 showed no significant change from the 2013 imaging.

(Tr. 472, 664-65.)

          Further, the ALJ determined Plaintiffs clinical examinations of record did not reflect

"significant weakness, instability, more than mild-to-moderate spasticity, persistently abnormal

gait, or evidence of balance problems." (Tr. 474.) For example, the ALJ explained that although

Plaintiff alleged a disability onset date of August 15, 2011, she did not seek treatment for any

impairment until February 2013, when she had mildly decreased lumbar flexion and mild pain

with extension. (Tr. 321, 472.) The ALJ determined that although Plaintiff had two examinations

with positive straight leg tests in 2013, it was unclear whether the tests elicited back or radicular

symptoms, and that subsequent straight-leg tests were negative for radicular symptoms. (Tr. 333,

360, 381, 472.) The ALJ additionally considered Plaintiffs leg-length discrepancy but found that

the medical record reflected "normal gait and station, no difficulty with transfers, and normal

neurological examinations with 5/5 strength." (Tr. 298-99, 333, 360, 374, 381, 388, 414, 472,

474.) The ALJ acknowledged that Plaintiff walked with a limp in July 2014, but she had just

sprained herleft ankle. (426-27, 472.)

          As the ALJ explained, Dr. Madden felt that Plaintiffs limitations were based on findings

of spasticity, left-sided weakness, instability, and difficulty walking and balancing. (Tr. 401-02,

474.) Based on the evidence recounted above, however, the ALJ did not err in determining Dr.

Madden's extreme limitations were not supported by her own treatment notes, the treatment notes

of other providers, or the objective medical evidence of record. (Tr. 474-75.)

II I II



OPINION AND ORDER - 10
        Case 3:19-cv-00465-AC          Document 17        Filed 05/27/20      Page 11 of 13




       The ALJ additionally rejected the extreme limitations assessed by Dr. Madden by

considering Plaintiffs "limited and conservative treatment with no regular treatment for MS and

surgery contraindicated for her back pain." Tr. 474-75. For instance, on July 13, 2014, Dr.

Madden indicated that Plaintiff"had not been on treatment for a few years." (Tr. 426.) A different

provider, Vivek R. Deshmukh, M.D., reviewed Plaintiffs 2013 MRI but felt that "there is nothing

surgical on the MRI[.]" (Tr. 371, 475.) He saw "no evidence of central or foraminal canal stenosis

and no evidence of instability." Id Plaintiffs conservative treatment included physical therapy

in February and March of 2013. (Tr. 447-58.) Plaintiff took a corticosteroid the following month,

and then an epidural steroid injection in August 2013, which reportedly improved her pain

significantly. (Tr. 325, 328, 332, 472.) As the ALJ noted, Plaintiff was encouraged to exercise

and engage in a healthy lifestyle rather than pursue more aggressive treatment measures. (Tr. 291,

332-33, 472.) The Court notes that Plaintiff does not assign error to the ALJ's finding that her

course of conservative treatment is inconsistent with Dr. Madden's extreme limitations.

       Plaintiff argues that the ALJ erred to the extent he accorded more weight to the non-

examining state-agency medical reviewer opinions than that of Dr. Madden. In support, she asserts

that "DDS consulting opinions are insufficient to reject Dr. Madden's opinion[.]" PL 's Reply at

1. Plaintiff contends that the DDS opinions were made without the benefit of the full medical

record, that they never examined Plaintiff in person, and that a non-examining doctor's opinion,

by itself, is not substantial evidence to reject a treating physician. Id. at 2. Plaintiffs argument is

unavailing. First, the ALJ did not reject Dr. Madden's opinion on the basis that it was contradicted

by the reviewing doctors' opinions, which undermines Plaintiffs premise. Indeed, as discussed

above, the ALJ's rejection of Dr. Madden's opinion was based on its inconsistency with her own

treatment notes, the notes of other providers of record, objective medical evidence including



OPINION AND ORDER - 11
           Case 3:19-cv-00465-AC         Document 17        Filed 05/27/20     Page 12 of 13




imaging and examination findings, and Plaintiffs conservative treatment record, all of which were

proper rationales. (Tr. 474-75.) Next, an "ALJ need not accept the opinion of any physician,

including a treating physician, if that opinion is brief, conclusory, and inadequately supported by

clinical findings." Bray v. Comm 'r ofSoc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009). Such

was the case with Dr. Madden's opinion, for the reasons described herein. Last, the ALJ was

aware that the reviewing doctors did not evaluate all of the medical records, and thus accorded

their opinions only partial weight. (Tr. 474.)

           Finally, Plaintiff asserts that the ALJ improperly rejected Dr. Madden's opinion despite its

consistency with her own subjective symptom reports. However, the ALJ determined that "the

supplied nonmedical evidence also fails to support [Plaintiffs] allegation that she is incapable of

all work activity, and suggests that her functional limitations are not as significant and limiting as

alleged." (Tr. 473.) On review, Plaintiff does not assert that the ALJ ened in assessing her

subjective symptom allegations, nor does Plaintiff assert that the ALJ erred in assessing the third-

party lay witness evidence supplied in support of Plaintiffs disability application. As such, the

Court declines to address whether such subjective symptom testimony was consistent with Dr.

Madden's opinion. Moreover, the ALJ did not reject Dr. Madden's opinion to the extent it was

based on Plaintiffs subjective symptom reports.             Rather, as discussed herein, the ALJ

appropriately considered Dr. Madden's opinion and provided specific-and-legitimate rationales,

supported by substantial evidence, to properly reject her assessment.

II II I

I I I II

I I I II

I II I I

I II I I

OPINION AND ORDER- 12
       Case 3:19-cv-00465-AC       Document 17      Filed 05/27/20   Page 13 of 13




                                           Conclusion

      Based on the foregoing, the Commissioner's decision denying Plaintiffs application for

DIB is AFFIRMED, and this case is DISMISSED.

      DATED thi~~y of May, 2020.




OPINION AND ORDER - 13
